El Juez Asociado Señor Flanco Soto,
emitió la opinión del tribunal.
Esta es una apelación contra una sentencia de la Corte de Distrito de G-uayama declarando, en parte, sin lugar una demanda de intervención por la cual se solicitaba se dejara sin efecto cierto embargo trabado sobre una finca urbana, en la acción establecida por Carlos Aguayo contra Nicolás Vázquez Hernández, en cobro de dinero.
El fundamento de la corte inferior descansa en la insu-ficiencia de la prueba que produjo el demandante, toda vez •que basó su derecho a la propiedad en un documento privado mediante el cual el último demandado vendió al primero la ■casa embargada.
Un examen de la prueba demuestra que la corte inferior estuvo correcta en la aplicación de la doctrina sentada por esta Corte Suprema en el caso de Córdova et al. v. Suris et al., 19 D.P.R. 1180, y no darle validez al documento pri-vado en perjuicio del demandado Carlos Aguayo. Para ello, siendo este último tercero, el demandante ha debido presen-tar el documento revestido de cualquiera de las solemnida-des que prescribe el artículo 1195 del Código Civil Revisado para que tuviera la autenticidad que exige dicha disposición legal y así surtir sus correspondientes efectos.
Esta Corte Suprema en el caso de Córdova et al., supra, interpretó el artículo 1195 citado en armonía con su equiva-lente 1224 del Código Civil español, y en este punto hizo la siguiente declaración:
“Este artículo es equivalente al 1224 del Código Civil Español y el Tribunal Supremo de España, interpretándolo en sentencia de febrero 26, 1894, se ha expresado así:
“ ‘Si bien él documento privado, reconocido legalmente, tiene el mismo valor que la escritura pública entre los que lo hayan suscrito y sus causahabientes, no puede concedérsele valor y eficacia alguna respecto de terceros, sin que se cumpla lo dispuesto por el artículo 1227 del Código Civil, y, como consecuencia, la presentación de un documento de esa clase para fundar una tercería de dominio no es *915prueba suficiente, porque su eficacia nace de la fecha de esa presen? tación, posterior, por tanto, a la del título que se trata de combatir.
“Véase también los casos de Hernández v. Ortiz, 18 D.P.R. 1054; Coto v. Rafas et al., 18 D.P.R. 508.
“El embargo de la finca en litigio sólo podría ser destruido por un documento público o por otros fundamentos de nulidad que la ley reconoce, pero no por un documento privado otorgado por el deudor a los apelantes.”
El demandante sostiene, sin embargo, que las alegaciones de la demanda fueron admitidas en la contestación porque la demanda fué jurada y alega que las mismas no fueron negadas. Parte el apelante de que la simple manifestación que el demandado no tiene suficiente información respecto a determiiíado hecho, no constituye una formal negación y debe considerarse admitida. Sin embargo, la base de la ar-gumentación es errónea. Los hechos 5“ y 6- de la demanda en los que se alega el derecho a la propiedad de la finca em-bargada fueron específicamente negados y si bien en cuanto al primero el demandado Carlos Aguayo alega no tener in-formación suficiente, concluyó alegando que no lo acepta.
Por lo expuesto, la sentencia inferior debe confirmarse.